SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52822 CORPORATE EQUITY INVESTMENTS, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090735 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2009 Common Stock, $.001 par value per share 4,060,000 shares -1- CORPORATE EQUITY INVESTMENTS, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Submission of Matters to a Vote of Security Holders. 15 Item 5. Other Information. 15 Item 6. Exhibits 15 SIGNATURES 16 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements Corporate Equity Investments, Inc. (A Development Stage Company) Financial Statements March 31, 2009 (Unaudited) CONTENTS Page Financial Statements: Balance Sheets - As of March 31, 2009 (Unaudited) and December 31, 2008 (Audited) 4 Statements of Operations - For the three months ended March 31, 2009 and 2008 and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 5 Statements of Cash Flows - For the three months ended March 31, 2009 and 2008 and for the period from December 22, 2006 (inception) to March 31, 2009 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Corporate Equity Investments, Inc. (A Development Stage Company) Balance Sheets March 31, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current Assets: Cash $ 170 $ 170 Deposits on hand - - Total Current Assets 170 170 Total Assets $ 170 $ 170 Liabilities and Stockholders' (Deficit) Current Liabilities: Accounts payable $ 6,425 $ 3,015 Due to related parties 33,022 28,522 Deposit on unissued stock - - Total Current Liabilities 39,447 31,537 Stockholders' (Deficit): Preferred stock (no par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, authorized, 4,060,000 shares issued and outstanding at March 31, 2009 and 4,060,000 shares issued and outstanding at December 31, 2008) 4,060 4,060 Additional paid in capital 2,119 2,119 Deficit accumulated during development stage (45,456 ) (37,546 ) Total Stockholders' (Deficit) (39,277 ) (31,367 ) Total Liabilities and Stockholders' (Deficit) $ 170 $ 170 See accompanying notes to unaudited financial statements -4- Corporate Equity Investments, Inc. (A Development Stage Company) Statements of Operations For the Period from December 22, 2006 (inception) to March 31, 2009 For the Three Months Ended March 31, 2009 2008 Operating Expenses General and administrative $ 7,910 $ 9,783 $ 45,456 Total operating expenses 7,910 9,783 45,456 Net loss $ (7,910 ) $ (9,783 ) $ (45,456 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding during the year/period - basic and diluted 4,060,000 4,025,333 3,496,602 See accompanying notes to unaudited financial statements -5- Corporate Equity Investments, Inc. (A Development Stage Company) Statements of Cash Flows For the Period from December 22, 2006 (Inception) to March 31, 2009 For the Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,910 ) $ (9,783 ) $ (45,456 ) Adjustments to reconcile net loss to net cash used in operating activities: Contrubuted services - related party 679 Changes in operating assests and liabilities: Increase (decrease) in: Accounts Payable 3,410 - 6,425 Accrued expenses 335 33,022 Due to related parties 4,500 8,168 Net Cash Used In Operating Activities - (1,280 ) (5,330 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related parties 4,000 Proceeds from sale of common stock 1,500 1,500 Net Cash Provided By Financing Activities - 1,500 5,500 Net increase (decrease) in cash - 220 170 Cash - beginning of year/period 170 1,150 - Cash - end of year/period $ 170 $ 1,370 $ 170 SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the year/period for: Income taxes $ - $ - $ - Interest $ - $ - $ - See accompanying notes to unaudited financial statements -6- Corporate Equity Investments, Inc. (A Development Stage Company) Financial Statements March 31, 2009 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, stockholders’ equity or cash flows.
